Citation Nr: 0104859	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  97-28 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable evaluation for left hip 
bursitis.

2.  Entitlement to a compensable evaluation for a left knee 
disability.

3.  Entitlement to an increased rating for residuals of a 
left ankle avulsion fracture, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
August 1994.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.


REMAND

In the veteran's August 1998 substantive appeal (Form 9), he 
checked the box indicating that he wished to appear at a 
travel Board hearing.  A review of the record reveals that a 
travel Board hearing was not scheduled, and the record does 
not demonstrate that the request has been withdrawn.

The veteran advised the RO of his new address in October 2000 
correspondence, and requested that his claims folder be 
transferred to the RO in St. Petersburg, Florida.

In December 2000 correspondence, the Board sought 
clarification from the veteran as to whether he desired a 
hearing before the Board.  The letter explained that if the 
Board did not receive a response from the veteran within 30 
days, it would assume that he still wanted a hearing before a 
member of the Board at the RO, and the case would be remanded 
for a hearing.  No such response was received from the 
veteran.

When during the course of review the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The Denver RO should transfer the 
claims file to the RO in St. Petersburg, 
Florida.

2.  The RO should schedule the veteran 
for a hearing before a member of the 
Board in St. Petersburg, Florida, in the 
order that this request was received 
relative to other cases on the docket for 
which hearings are scheduled to be held 
within this area.  38 U.S.C.A. § 
7107(d)(2) (West Supp. 1999); 64 Fed. 
Reg. 53,302 (2000) (to be codified at 38 
C.F.R. §§ 19.75, 20.704).

The purpose of this REMAND is to accomplish additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




